39 F.3d 1185
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.David Jay STERLING, Appellant,v.Elaine LITTLE, Director of Institutions;  Tom Powers,Warden;  Bob Coad, Warden;  Steve Scott, Chief of Security;Dan Wrolstad, Director of Classification;  Linda Leuwer,Captain;  Bud Schroeder, Community Programs Manager; JerryTschider, Director of Recreation; Donnita Cutler, R.N.;Stan Codotte, Lieutenant; Larry Rodenz, Officer;  WayneHoffinger, Sergeant, Appellees.David Jay Sterling, Appellant,v.United States of America, Appellee.
No. 94-1284ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 26, 1994.Filed:  Nov. 4, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
David Jay Sterling appeals the district court's denial of his motions to vacate two district court orders dismissing Sterling's lawsuits.  In his motions, filed over thirteen months after the district court entered the orders, Sterling contended the United States had obtained the dismissals by coercion and trickery.  The district court correctly concluded Sterling's motions were brought under Federal Rule of Civil Procedure 60(b)(3), which states parties may move to vacate orders based on an opposing party's fraud or other misconduct.  The district court then properly denied Sterling's motions as untimely.  Because Rule 60(b) plainly states motions to vacate orders under subsection (3) must be brought within one year of the date the orders were entered, the district court did not abuse its discretion in denying Sterling's motions.   See Robinson v. Armontrout, 8 F.3d 6, 7 (8th Cir. 1993).  Accordingly, we affirm.  See 8th Cir.  R. 47B.